DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 16/945,698 filed on 04/28/2022.
Status of Claims:
Claims 1-2, 4-6, and 8 are pending in this Office Action.
Claims 3 and 7 are canceled in this Office Action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered. 

Response to Arguments
Applicant’s arguments filed in the amendment filed 04/28/2022 regarding to arguments on claims 1 and 5 are partially not persuasive.
Regarding claim 1 and 5:
	The Applicant argued that the prior arts of record fail to teach “the provenance metadata for each computing asset comprising at least information about the origin, ownership, custody, validity, trustworthiness, and bias of each respective computing asset”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Riedinger discloses “[0034] FIG. 3 is helpful in demonstrating how a user can find a knowledge worker or an employee in an organization. For example, if a portal user wanted to find a worker in an organization who has a certain skill area or experience working on a particular type of project, the portal user can input a query to cause the ontology engine to define a problem set 210 that includes the human resource database information. The ontology engine can search the metadata of payroll information 322 and find the organizational rank of the worker 322, or the resume of the worker 325. The ontology engine also can search the information of a group of workers in the problem set 321, and identify the targeted worker by the resume of the worker 325, or the projects the worker has completed 327. While documents such as project document 323 can be semi-structured or unstructured data, the index server 340 and database 320 can include structured data.[0035] Moreover, the portal user can input a query to result in a search of the organization's project management database 350. The ontology engine can then search the database 350 and identify a related project document 323 from a worker's computer 355. The project document 323 can include information that is relevant to the parameters of the query search. Alternatively, the ontology engine functions as an inference engine and searches for a specific project document 323 from a file 327 with a list the completed projects of the worker. From the exemplary scenarios described above for FIG. 3., the portal user can use the resultant information to gain knowledge about the experience, rank, and skill areas of a worker.” The system of Riedinger identifies objects within an ontology such as resume and projects of a worker in response to a query and the objects are found in resources such as payroll (322) and information problem set (321). Thus, the provenance metadata of the objects are identified such as information related to the origin and ownership. Metadata related to the origin is equivalent to the resource identified for the objects and metadata related to ownership can be found from the worker that owns the resume or projects. Therefore, Riedinger at least teaches “the provenance metadata for each computing asset comprising  at least information about the origin, ownership”.
	The Examiner respectfully submits that Adderly discloses “[0004]:The method comprises receiving, by the data processing system, an evidential statement for determining a level of confidence in a hypothetical ontological link of an ontology. The method further comprises identifying, by the data processing system, a source of the evidential statement and determining, by the data processing system, a grading of the source of the evidential statement based on a source grading measurement value indicative of a degree of reliability and credibility of the source. [0167]: An indication of trustworthiness of the evidential statement is then generated based on the measure of corroboration of the evidential statement by the other evidence data in the corpus of evidence data. This indication of trustworthiness may be output in association with the evidential statement so as to indicate whether the evidential statement is able to be trusted. The indication of trustworthiness may further be used to modify scoring associated with the evidential statement… [0181] Generating the indication of trustworthiness of the first evidential statement further may comprise evaluating a first source of the first evidential statement and a second source of the second evidential statement”. The system of Adderly is directed to analyzes the known facts and relationships between nodes/assets within an ontology and determine the sub-links that may occur and its confidence score. To determine the sub-links between the nodes, the system identifies the sources and their respective trustworthiness and also look at the reliability and credibility of the sources. Thus, the provenance metadata relating to trustworthiness, custody and bias are observed to determine the level of confidence of the sources for further processing. In additional, Adderly also discloses “[0217] It is further noted that in this ontology 700, call events 712 and 714 are indicated. It can be seen from the ontology 700 that the person 708 “Paul” was involved with the person 704 “John” in an event 712 which was a telephone call. The event 712 may have various attributes specifying the date and time of the call, duration of the call, the direction of the call (who called whom), and the like. This leads to links 722 and 724 between the persons 704 and 708 with the event 712. Similarly, another person 710 “Mary” was involved in the event 714 with the person 708 “Paul” leading to links 726 and 728.[0218] With this ontology 700 as a starting point, assume that an analyst wants to know whether the person 704 “John” knows the person 710 “Mary.” It should be noted that, in the ontology 700, there is no pre-existing link between John 704 and Mary 710. Therefore, without investigating the hypothetical ontological link between John 704 and Mary 710, the ontology 700 on its face indicates that John 704 does not know Mary 710. Thus, the analyst may input to the mechanisms of the illustrative embodiments, a selection or specification of the person 704 “John” and a selection or specification of the person 710 “Mary”. The analyst may also specify that the hypothetical ontological link 730 that is being asked about is of the type “knows.” As a result, various possible sub-links between John 704 and Mary 710 may be identified as being sub-links of the hypothetical ontological link 730, e.g., call link, visits link, knows link, works with link, etc. For each of these possible sub-links a set of question templates may be retrieved to evaluate using appropriately trained QA system pipelines. For simplicity, it is assumed that the questions in the question set 740 that are submitted to the trained QA system pipeline include the questions “Does John know Mary?”, “What type of relationship does John have with Mary?”, “Does John work with Mary?”, and “Does John call Mary?””. The examples of collecting known information and relationships between the nodes depict that the system also look for validity in information. Therefore, Adderly teaches at least “the provenance metadata for each computing asset comprising  at least information about custody, validity, trustworthiness, and bias of each respective computing asset”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Riedinger (US PGPUB 20040010491) “Riedinger” in view of Adderly et al. (US PGPUB 20160140446) “Adderly”.
Regarding claim 5, Riedinger teaches a method for universalization of computing assets, comprising the steps of: creating an asset registry, the asset registry comprising a list of computing assets with ontology metadata and provenance metadata for each computing asset, the provenance metadata for each computing asset comprising  at least information about the origin, ownership (Figure 1 element 140 & [0028]: The search engine includes metadata describing the information sources (asset registry including computing assets), and the engine can use ontology representation language or a semantic representation language to build a knowledge base belonging to ontology of the query. The ontology includes concepts with relations, as well as attributes and can be classified, ranked, or topically mapped. The ontology search engine can include rules with statements defined by the representation language... [0034]: The system is capable of finding a knowledge worker or an employee in an organization. If a portal user wanted to find a worker in an organization who has a certain skill area or experience working on a particular type of project, the portal user can input a query to cause the ontology engine to define a problem set 210 that includes the human resource database information. The ontology engine can search the metadata of payroll information and find the organizational rank of the worker, or the resume of the worker. The ontology engine also can search the information of a group of workers in the problem set, and identify the targeted worker by the resume of the worker 325, or the projects the worker has completed (metadata such as origin or ownership of resume or project are identified)… [0035]: The ontology engine can then search the database 350 and identify a related project document 323 from a worker's computer. Thus, the ontological structure of the system includes provenance metadata such as origin and ownership of the information resources in order to identify appropriate identity of the targeted object. ); creating an ontology of computing assets using the ontology metadata (Fig. 2 & [0032]: An information source, such at 156, can be a dynamic information source that changes quickly and often. However, the ontology relates the metadata in the information sources 140 and can maintain the rules of the ontology even for dynamic information sources. Thus, an ontology with information sources are created and information source (computing asset) with relating ontology metadata are kept within the information sources); 5receiving a computing use case selection from a user ([0027]: A user inputs a query 110 in portal 120. [0028]: The query information 150 is sent to the ontology-based query search engine 130. [0043]: A user accesses a portal and inputs information for a query.); creating a list of computing assets usable for the computing use case, the list comprising computing assets that are determined to be ontologically related to the computing use case based on the ontology (Fig. 2-3 & [0031]: FIG. 2 shows an example of the problem set (list of computing assets) within the available information sources. The problem set is determined from the parameters of the query information. The problem set can be defined by the resultant area of search 160 of the information sources 140 in the search engine from the query information, or the user can define the problem set 210 when submitting the query information in the portal. The problem set also can be determined by the relational network established by the ontology (computing assets ontologically related to the use case) using the parameters of the query input. In FIG. 2, information source 145 is part of the problem set 210 for a given query input. The problem set does not relate the other information sources, such as 154, 148, or 152 for the given query); and displaying the list of computing assets usable for the computing use case (Fig. 2 element 210 & fig. 3 element 210 & [0030]: The targeted information 170 is then sent to the ontology-based search engine 130. The search engine 130 processes the targeted information and the processed results 190 are sent to the portal 120. The user can then use the portal to access the results of the query and determine whether the desired results were obtained).
Riedinger does not explicitly teach for each computing asset on the list, calculating a reliability of results of the use of the computing 10asset for the computing use case based on the provenance metadata; and an asset registry on a non-volatile data storage device; calculating a reliability of results for each of the computing assets in the list of computing assets useable for the computing use case using the provenance metadata, and displaying the list of computing assets usable for the computing use case with the calculated reliability of results; the provenance metadata for each computing asset comprising  at least information about custody, validity, trustworthiness, and bias of each respective computing asset.
Adderly teaches for each computing asset on the list, calculating a reliability of results of the use of the computing 10asset for the computing use case based on the provenance metadata; calculating a reliability of results for each of the computing assets in the list of computing assets useable for the computing use case using the provenance metadata ([0040] Based on the grading of a source, the corpora used to evaluate hypothetical ontological links may be managed so as to remove sources of evidence in the corpora whose grading does not meet a minimum acceptable level and/or to adjust the weighting values associated with a source based on a determined grading of the source. Thus, for sources whose grade is relatively higher, a weighting value for those sources will be relatively higher compared to other sources in the corpora to thereby provide a relatively higher measure of reliability and confidence in the evidence provided by those sources. Moreover, for higher graded sources, such as sources that exceed a predetermined threshold of reliability, additional evidence from those sources may be actively sought and added to the corpora for use in evaluation hypothetical ontological links and sets of questions…[0041] Sources whose grade is relatively lower will have a weighting value that is relatively lower leading to a lower measure of reliability and confidence in the evidence provided by those sources. Sources whose grade does not meet a minimum threshold level may have all of the evidence provided by those sources removed from the corpora such that it is not used to evaluate questions and provide supporting evidence for calculating confidence scores in answers to questions. Thus the sources are graded and ranked based on their credibility or reliability by the system ); displaying the list of computing assets usable for the computing use case with the calculated reliability of results ([0094]: The resulting confidence scores or measures are processed by a final confidence merging and ranking stage which compares the confidence scores and measures to each other, compares them against predetermined thresholds, or performs any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the correct answer to the input question. From the ranked listing of candidate answers, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the submitter of the original input question via a graphical user interface or other mechanism for outputting information) and an asset registry on a non-volatile data storage device ([0081]); the provenance metadata for each computing asset comprising  at least information about validity ([0217-0218]: Ontology shows that the person 708 “Paul” was involved with the person 704 “John” in an event 712 which was a telephone call. The event 712 may have various attributes specifying the date and time of the call, duration of the call, the direction of the call (who called whom), and the like. This leads to links 722 and 724 between the persons 704 and 708 with the event 712. Similarly, another person 710 “Mary” was involved in the event 714 with the person 708 “Paul” leading to links 726 and 728. Examples provided show the valid information that the assets contain), custody, trustworthiness, and bias of each respective computing asset ([0004]: The method further comprises identifying, by the data processing system, a source of the evidential statement and determining, by the data processing system, a grading of the source of the evidential statement based on a source grading measurement value indicative of a degree of reliability and credibility of the source. Thus, the system determines the bias of the source…[0167]: An indication of trustworthiness of the evidential statement is then generated based on the measure of corroboration of the evidential statement by the other evidence data in the corpus of evidence data. This indication of trustworthiness may be output in association with the evidential statement so as to indicate whether the evidential statement is able to be trusted. The indication of trustworthiness may further be used to modify scoring associated with the evidential statement. [0181] Generating the indication of trustworthiness of the first evidential statement further may comprise evaluating a first source of the first evidential statement and a second source of the second evidential statement. Thus, a degree of trustworthiness of each asset is measured in order to calculate the score for the sub-link between the assets ). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Adderly teachings in the Riedinger system. Skilled artisan would have been motivated to incorporate calculating reliability of results by Adderly in the Riedinger system so results with lower scores can be eliminated from the pool of results and ones with highest scores can be presented, thus increases the relevancy and accuracy of the results. This close relation between both of the references highly suggests an expectation of success.
Regarding claims 1, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claims 6, Riedinger in view of Adderly teaches all of the limitations of claim 5. Riedinger further teaches tracking the provenance of each new computing asset added to the asset registry by adding the provenance metadata to the new computing asset in the asset registry ([0033] FIG. 3 shows another representation of the information sources 140. The information sources 140 can include customer accounts 330, index services, such as the index server 340, and repositories and databases, such as human resource database 320 and project management database 350. They also can include the information stored on individual networked computers, such as computer 355, including files and documents, such as project document 323. The information sources 140 also can include information stored on web pages, as well as documents on products, projects, presentations, and accounting data. Thus, specific data and metadata are assigned to the information source). 
Regarding claims 2, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Riedinger (US PGPUB 20040010491) “Riedinger” in view of Adderly et al. (US PGPUB 20160140446) “Adderly” and Bajekal (US PGPUB 20100180337) “Bajekal”.
Regarding claims 8, Riedinger in view of Adderly teaches all of the limitations of claim 5. Riedinger in view of Adderly does not explicitly teach the step of creating an asset marketplace which allows the purchase, sale, or licensing of computing assets.
Bajekal teaches creating an asset marketplace which allows the purchase, sale, or licensing of computing assets ([0020]: The ontology data structure is partitioned into a plurality of domains (assets) to create the set of authorization databases. The ontology data structure may be logically partitioned based on at least one of a stock exchange, a financial instrument class, a financial instrument type, a symbol of a financial instrument, or a geographic classification, as discussed in more detail below. The plurality of domains may be distinct from each other or at least two of the domains may overlap. Each authorization database of the set of authorization databases is associated with a user subscription type. For example, when a domain is defined to include all automobile manufacturers having their headquarters in North America and listed on the New York Stock Exchange (NYSE), the authorization database corresponding to the defined domain enables a user to access the financial market data of all North American based automobile manufacturers listed on the NYSE by the appropriate type of subscription (marketplace for access to domains)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Bajekal teachings in the Riedinger and Adderly system. Skilled artisan would have been motivated to incorporate a marketplace by Bajekal in the Riedinger and Adderly system so that each user of a group has the same user subscription type and the same access privileges as other users of the group, as recognized by Bajekal ([0020]). This close relation between both of the references highly suggests an expectation of success.
Regarding claims 4, note the rejections of claim 8. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153